Title: James Madison to Robley Dunglison, 12 March 1830
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier
                                
                                Mar: 12th. 1830.
                            
                        
                        
                        I have recd. your letter of the 12th. I cannot think it will be amiss, scanty as our funds are, to make the
                            small draft on them for the pertinent object you suggest. I have made the use of your friendly communication relating to
                            young Willis that was proper without disclosing the source of it. I recd. some days ago a letter from L. P. Perry, seeking
                            an exemption from the enactment on the subject of dress. I informed him that there was no dispensing power for such a
                            purpose in the Rector: That if any interposition was admissible it could only proceed from the Executive Committee
                            & referred him to my Colleagues. I have not examined the Enactments & took for granted that no provision
                            was made for the case. The object of the young man, as explained by him seemed reasonable in itself, &
                            opposed only by the tendency of precedents.
                        Not doubting the merit of your meditated publication & the respect it will reflect on any name
                            connected with it, I cannot refuse mine for the use you propose. I wish only you had selected one better entitled to it.
                            Be pleased to accept assurances of my Esteem & cordial salutations.
                        
                        
                            
                                J M.
                            
                        
                    